Citation Nr: 0923166	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1949 to June 
1970, and retired after more than 20 years of honorable and 
distinguished service.  The Veteran was awarded many military 
awards and decorations, to include the Master Parachutist 
Badge, Vietnam Service Medal with two bronze service stars, 
Republic of Vietnam Cross of Gallantry with palm device, 
Combat Infantryman's Badge, Bronze Star Medal, and Purple 
Heart.  The Veteran died in December 2004 at the age of 72.  
The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

On August 6, 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

On August 6, 2008, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
appellant's representative that the appellant wished to 
withdraw the pending appeal regarding service connection for 
the cause of the Veteran's death.  

Therefore, the appeal regarding this issue is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


